The appellant, Mrs. Earl Keeton, was tried and convicted in the justice of the peace court on an affidavit charging her with the operation of a house of ill fame, from which conviction she appealed to the county court where she was again tried and convicted and from which she thereafter appealed to the circuit court where the judgment of the county court was affirmed, and she has now sought to prosecute an appeal to this court from the said judgment of the circuit court.
The appeal here must be dismissed, since we have no jurisdiction thereof. Section 1617, Code 1942, provides, among other things, that "there shall be no appeal from the circuit court to the Supreme Court of any case civil or criminal which originated in a justice of the peace, municipal or police court and was thence appealed to the county court and thence to the circuit court unless in the determination of the case a constitutional question be necessarily involved and then only, upon the allowance of the appeal by the circuit judge or by a judge of the Supreme Court."
No constitutional question was presented to the circuit court; nor is it contended that such a question is involved on the record before us or is there any order by the circuit *Page 13 
judge or by any judge of this court allowing the appeal. The case is controlled by the rule announced in Williams v. State,160 Miss. 489, 135 So. 199, and Johnson v. City of Hattiesburg,170 Miss. 527, 155 So. 418.
The appeal must, therefore, be dismissed, and it is so ordered.
Appeal dismissed.